PEDERSON, Justice
(dissenting).
We are asked to stay pending appeal a “restraining order” which may or may not be staying anything at the time we can be expected to act. At any time after April 14, 1977, the restraining order can be rendered meaningless by action of the State Banking Board, one of the parties to the action requesting that this Court issue a stay.
There is no justiciable issue when a party to the action can and may have already made the matter moot. We should decline to act on the motion and should not render an advisory opinion.